DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III – Figures 7 and 8 in the reply filed on April 25, 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 1 – 12 and 20 - 26 directed to Species non-elected without traverse.  Accordingly, claims 1 – 12 and 20 – 26 have been cancelled.
Allowable Subject Matter
Claims 13 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest an airbag module for an opening in a roof of a vehicle, the airbag module comprising: an expandable safety device attached to the vehicle at one end; a rod attached to the expandable safety device at the other opposing end; an actuation assembly configured to move the rod such that the expandable safety device covers the opening of the roof when deployed. and wherein the actuation assembly comprises: a retractor; a cable connected to the retractor at one end and the rod at the other end, wherein the retractor is configured to be biased to pull the cable; a pin configured to hold the retractor to prevent retraction of the cable into the retractor; and a pin puller configured to pull the pin during a predetermined dynamic vehicle event in order to allow the retractor to pull and wind the cable to deploy the expandable safety device to cover the opening of the roof.
Jeong (US 11,254,277) discloses a roof airbag as claimed excluding a pin puller configured to pull the pin during a predetermined dynamic vehicle event in order to allow the retractor to pull and wind the cable to deploy the airbag.
Min et al. (US 2021/0237675) discloses a roof airbag as claimed excluding a pin puller configured to pull the pin during a predetermined dynamic vehicle event in order to allow the retractor to pull and wind the cable to deploy the airbag
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614